                Case 2:20-cv-01132-MAT Document 16 Filed 01/07/21 Page 1 of 2



 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                           SEATTLE DIVISION
 7

 8

 9
     JENNIFER B.,                                       Civil No. 2:20-cv-01132-MAT
10
                       Plaintiff,
11
              vs.                                       ORDER
12
     COMMISSIONER OF SOCIAL SECURITY,
13
                       Defendant.
14
              Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
15
     case be REVERSED and REMANDED for further administrative proceedings pursuant to
16
     sentence four of 42 U.S.C. § 405(g). The Appeals Council will instruct the administrative law
17
     judge to reassess the opinions of record, including those of Seunghyun-Steve Lee, M.D., and
18
     Scott D. Weber, M.D., and explain the weight afforded to each of these opinions; reevaluate
19
     Plaintiff’s symptoms, consistent with 20 C.F.R. § 404.1529 and SSR 16-3p; reassess Plaintiff’s
20
     residual functional capacity consistent with 20 C.F.R. § 404.1545 and SSR 96-8p; and proceed
21
     with the sequential evaluation, as necessary.
22

23

24

     Page 1         ORDER - [2:20-CV-01132-MAT]
                Case 2:20-cv-01132-MAT Document 16 Filed 01/07/21 Page 2 of 2



 1
              Upon proper application, the Court will consider whether reasonable attorney fees should
 2
     be awarded pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Judgment shall be
 3
     entered for Plaintiff.
 4
              DATED this 7th day of January, 2021.
 5

 6                                                        A
                                                          Mary Alice Theiler
 7                                                        United States Magistrate Judge

 8

 9   Presented by:

10   s/ Lisa Goldoftas
     LISA GOLDOFTAS
11   Special Assistant United States Attorney
     Office of the General Counsel
12   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
13   Seattle, WA 98104-7075
     Telephone: (206) 615-3858
14   Fax: (206) 615-2531
     lisa.goldoftas@ssa.gov
15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:20-CV-01132-MAT]
